Filed 1/15/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 4







State of North Dakota, 		Plaintiff and Appellee



v.



Steven Duane Evans, 		Defendant and Appellant







No. 20140218







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Julie A. Lawyer, Burleigh County Assistant State’s Attorney, 514 E. Thayer Avenue, Bismarck, ND 58501, for plaintiff and appellee; submitted on brief.



Lee M. Grossman, P.O. Box 475, Valley City, ND 58072, for defendant and appellant; submitted on brief.

State v. Evans

No. 20140218



Per Curiam.

[¶1]	Steven Evans appeals from a criminal judgment entered after a jury found him guilty of possession of drug paraphernalia.  On appeal, Evans argues the district court erred by failing to provide the jury with an instruction on the culpability required for possession of drug paraphernalia and improperly denied his motion for judgment of acquittal.  We conclude Evans waived his argument regarding the jury instructions, by not raising it below.  
State v. Mathre
, 2004 ND 149, ¶ 21, 683 N.W.2d 918 (“Under N.D.R.Crim.P. 30(c), failure to object at trial to jury instructions when there was an opportunity to do so operates as a waiver of the right on appeal to complain of instructions that either were or were not given.”).  We further conclude sufficient evidence exists to support the verdict.  We affirm the criminal judgment under N.D.R.App.P. 35.1(a)(3) and (7).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner